Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 30-31 and 34-41 are pending and have been examined.
Priority
This application, Serial No. 17/578317 (PGPub: US2022/0219162) was filed 01/18/2022. This application is a DIVISIONAL of 16/054,024 filed 08/03/2018 and now US Patent 11,260,390, which is a DIV of 14/817,760 filed 08/04/2015 and now US Patent 10,071,373, which claims benefit of US Provisional Patent Application 62/034,825 filed 08/08/2014.
Information Disclosure Statements
No Information Disclosure Statements have been filed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sample-metering mechanism” and “wash-metering mechanism” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 35-36 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 36 recites “…disposed substantially above a reference point along a centerline…” and this limitation is confusing because no structural definition has been provided to the reference point so it is unclear where the flow constrictions are structurally disposed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 30-31, 34-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Scalice et al. (U.S. 20130189673) (Pub. Date: Jul. 25, 2013) in view of Lauks et al. (US 2005/0047972, Pub Date: 03/03/2005).
Regarding claims 30-31 and 38, Scalice, teaches throughout the reference and especially at abstract, and claims 1, 4,  and 13, an apparatus for analyzing a sample comprising a substrate having a sample addition zone (a liquid sample addition zone) and a wash addition zone (reagent zone; where the reagent added is a wash reagent) deposed along a fluid flow path thru which a sample flows under capillary action in a downstream direction away from the sample addition zone and towards the wash addition zone, wherein the fluid flow path is configured to receive the wash fluid in the wash addition zone.  Moreover, Scalice at [0069], Fig. 4 and claims 4 and 17 teaches a hydrophilic surface arranged on the wash addition zone (the hydrophilic tape covers the whole device including the wash addition zone), and that the wash addition zone comprises a reservoir.  Scalice at [0043]-[0044], [0062] and claim 2 teaches that the flow path comprises projections and teaches the entire flow path (which naturally includes the wash addition zone) comprises flow constrictions (projections) and the space between the projections is capable of generating capillary flow and represents the flow path. Moreover, Scalice at [0043] teaches that the flow path has side walls, which may contribute to the capillary action. These sidewalls, naturally constrict flow.  Although Scalice does not explicitly teach that the reservoir has side walls and projections, it does specify that projections and sidewalls are throughout the flow path which naturally include the reservoir, rendering obvious that sidewalls and projections define the reservoir.  Moreover, the fluid will naturally form a meniscus between the projections and the reservoir. Additionally, Scalice teaches that the apparatus comprises a reader to read the signal from the detection element as well as a microprocessor (paragraph 0064).
	However, Scalise fails to specifically teach that the apparatus comprises a sample-metering mechanism, a wash-metering mechanism and a controller to operate the sample and wash mechanism as well as the measurement device.
	Lauks teaches throughout the publication devices with lateral flow and integral fluidics (abstract). More specifically, Lauks teaches the presence of an injector pump to control fluid entry into other micro-channels within the device and to provide for reagent addition, washing and amplification steps of chemical reactions within the device (see paragraphs 0025, 0032 and 0044). Lauks further teaches that for one-step operation of the device of the invention, the user introduces sample to the diagnostic device and connects the diagnostic device to an external control instrument. Sample fluid flows by capillary lateral flow through a fluidic element to an integral micro-reactor region of the device. Other reagents and wash fluids are then actively pumped to the micro-reactor region under instrument control and in timed sequence through other integral flow elements containing reagents that are also integral to the diagnostic device (paragraph 0027).
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Scalice to incorporate mechanisms to apply the desired fluids as well as a controller to control the mechanisms as taught by Lauks because it would have been desirable to allow introduction of desired assay fluids in a timed sequence while also providing the user with device simplicity (Lauks, paragraph 0027). 
Regarding claim 34, Scalice at [0043]-[0044] teaches that the flow constraints can be projections or grooves, rendering grooves obvious.  
With respect to claims 35-36, Scalice at [0043]-[0044] teaches that the flow constraints can be projections or grooves, rendering grooves obvious.  Moreover, Scalice at [0043]-[0044], [0062] and claim 2 teaches that the entire flow path (which naturally includes the wash addition zone) comprises flow constrictions (projections).  To the extent these claims are understood, it would be obvious to change the shape of the grooves and to rearrange them, as it is not apparent it will affect the function of the device considering the withdrawn claims which describe different shapes and locations.   See MPEP 2144.04 (changes in shape and rearrangement of parts).  Moreover, it would be routine to optimize the location and shape.  
With respect to claim 39, Scalice at [0043]-[0044] teaches that the flow constraints can be projections.  Moreover, Scalice at [0043]-[0044], [0062] and claim 2 teaches that the entire flow path (which naturally includes the wash addition zone) comprises flow constrictions (projections).  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Scalice et al. (U.S. 20130189673) (Pub. Date: Jul. 25, 2013) in view of Lauks et al. (US 2005/0047972, Pub Date: 03/03/2005), as applied to claim 30, and further in view of Puntambekar (US 2014/0220606).
	Scalice in view of Lauks teach the apparatus as described above but fail to specifically teach that the one or more flow constriction(s) include a plurality of grooves arranged about the centerline of the fluid flow path leaving the wash addition zone. However, Puntambekar teaches a groove forming an arcuate path around the fluid flow path (Figure 5B and paragraph 0025).
	It would have been prima facie obvious before the filing date of the invention for one of ordinary skill in the art to have used an arcuate path around a fluid flow path on the substrate, as taught by Puntambekar in the device of Scalice and Lauks because the grooved path of Scalice is generic with respect to the shape of the path and Puntambekar discloses that arcuate paths are conventional in the art. One of ordinary skill in the art would have a reasonable expectation of success, because Puntambekar teaches a similar device.


Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Scalice et al. (U.S. 20130189673) (Pub. Date: Jul. 25, 2013) in view of Lauks et al. (US 2005/0047972, Pub Date: 03/03/2005), as applied to claim 30, and further in view of Robertson et al. (WO2012/123751A1, Pub Date: Sep 20, 2012).

With respect to claims 40-41, Scalice teaches at [0069], Fig. 4 and claims 4 and 17 teaches a  cover (hydrophilic tape) arranged over the substrate, the cover including the hydrophilic surface (hydrophilic tape naturally has two hydrophilic surfaces) facing the substrate and an aperture defining a wash port (Fig. 4 shows a hole, which is naturally in the wash area as one would have to add the wash solution to the device) at least partly aligned with the wash addition zone and configured to receive the wash fluid.  
However, Scalice and Lauks do not teach that there is a least one flow projection extending from the lid or that the flow constrictions are formed around the wash port.
However, Robertson, throughout the reference and especially at 11-13, 28-30, and Fig. 3 teaches a first protrusion (14; restricts flow from going out of it) from the lid which contains the aperture and therefore is proximate to it.  Although it does not specify that it can be used for adding washing fluid, similar well can be formed in the lid next to the hole to add wash fluid.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have included a protrusion in the cover, as taught by Robertson in the device of Scalice and Lauks, as they routinely surround holes in these kind of devices. Additionally, one skilled in the art would have been motivated to incorporate the constrictions around the wash port since Scalice in view of Lauks is generic regarding the specific placement of the constrictions. One of ordinary skill in the art would have a reasonable expectation of success, because they routinely surround holes in these kind of devices.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1677